       Case 4:20-cv-00337-MW-HTC Document 7 Filed 09/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

CARLTON G. JOYNER,

      Petitioner,

v.                                         Case No. 4:20cv337-MW/HTC

MARK INCH,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Petition for Writ of Habeas

Corpus, ECF No. 1, is DISMISSED under Habeas Rule 4. A Certificate of

Appealability is DENIED.” The Clerk shall also close the file.

      SO ORDERED on September 17, 2020.

                                     s/ MARK E. WALKER
                                     Chief United States District Judge
